Citation Nr: 9930118	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right thumb, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
tenosynovitis of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1950 to 
September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1999.  In September 1999, after the case had been 
forwarded to the Board, in response to a letter requesting 
that he clarify his choice of representative, the veteran 
also included a written statement in which he requested a 
hearing at the RO.  It is unclear whether he wishes a hearing 
before a hearing officer, a travel board hearing, or a 
videoconference hearing; this must be clarified, and he must 
be scheduled for the requested type of hearing.  
Consequently, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  In response to the veteran's September 
1999 request for a hearing at the RO, the 
RO should ascertain whether the veteran 
desires a hearing before a hearing 
officer, before a member of the Board at 
the RO, or a videoconference hearing 
before a member of the Board sitting in 
Washington, D.C.  

2.  Based on his response, the RO should 
schedule the veteran for the appropriate 
type of hearing.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








